                 Case 20-10343-LSS   Doc 1874-2    Filed 12/28/20   Page 1 of 37




                                           Exhibit A

                      Summary of Services, November 1 – November 30, 2020




4819-4989-0004
                      Case 20-10343-LSS                  Doc 1874-2            Filed 12/28/20              Page 2 of 37


                                                                                                                      Invoice Number: 21460773
                                                                                                               Invoice Date: December 23, 2020
                                                                                                         Matter Name: General Insurance Matters
                                                                                                          Client/Matter Number: 0020234.00024
                                                                                                              Billing Attorney: Ernest Martin, Jr.




 Boy Scouts of America
 Attn: Steven P. McGown, General Counsel
 1325 West Walnut Hill Lane
 Irving, TX 75015



                 _________________________________________________________________________________
                                                 REMITTANCE PAGE
                                   For Professional Services Through November 30, 2020

Total Fees                                                                                                                            $290,159.00

Total Expenses                                                                                                                              $0.00

Total Fees, Expenses and Charges                                                                                                      $290,159.00

Total Invoice Balance Due                                                                                                       USD $290,159.00

                                               Haynes and Boone, LLP Tax Identification No: XX-XXXXXXX

                                                 CHECK PAYMENT INSTRUCTIONS
                                                               Haynes and Boone, LLP
                                                                  P.O. Box 841399
                                                               Dallas, TX 75284-1399

                                                   ACH PAYMENT INSTRUCTIONS
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                             ABA No.: 111-000-025 Operating Account No.: XXX-XX-XXXX-4

                                                   WIRE PAYMENT INSTRUCTIONS
                                          BANK OF AMERICA 100 West 33rd Street New York, NY 10001
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                           ABA No.: 0260-0959-3 Operating Account No.: XXX-XX-XXXX-4
                                   SWIFT Code - USD: BOFAUS3N  SWIFT Code - Foreign Currency: BOFAUS6S
                                                  Bank wire fees are the responsibility of the sender.

                           NOTE: For ACH / Wire payments, remittance details should be sent to: PaymentDetail@haynesboone.com
                        Please Reference: Invoice Number 21460773  Client Number 0020234.00024  Attorney Ernest Martin, Jr.

                           PAYMENT IS DUE UPON RECEIPT, UNLESS OTHERWISE AGREED.
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 3 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 4 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 5 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 6 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 7 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 8 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 9 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 10 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 11 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 12 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 13 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 14 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 15 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 16 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 17 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 18 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 19 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 20 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 21 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 22 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 23 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 24 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 25 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 26 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 27 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 28 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 29 of 37
                     Case 20-10343-LSS                  Doc 1874-2            Filed 12/28/20             Page 30 of 37


                                                                                                                     Invoice Number: 21460256
                                                                                                              Invoice Date: December 17, 2020
                                                                                                         Matter Name: GSUSA Insurance Issues
                                                                                                         Client/Matter Number: 0020234.00029
                                                                                                             Billing Attorney: Ernest Martin, Jr.




 Boy Scouts of America
 Attn: Steven P. McGowan, General Counsel
 1325 West Walnut Hill Lane
 Irving, TX 75015



                 _________________________________________________________________________________
                                                 REMITTANCE PAGE
                                   For Professional Services Through November 30, 2020

Total Fees                                                                                                                            $10,491.00

Total Expenses                                                                                                                             $0.00

Total Fees, Expenses and Charges                                                                                                      $10,491.00

Total Invoice Balance Due                                                                                                       USD $10,491.00

                                               Haynes and Boone, LLP Tax Identification No: XX-XXXXXXX

                                                 CHECK PAYMENT INSTRUCTIONS
                                                               Haynes and Boone, LLP
                                                                  P.O. Box 841399
                                                               Dallas, TX 75284-1399

                                                   ACH PAYMENT INSTRUCTIONS
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                             ABA No.: 111-000-025 Operating Account No.: XXX-XX-XXXX-4

                                                   WIRE PAYMENT INSTRUCTIONS
                                          BANK OF AMERICA 100 West 33rd Street New York, NY 10001
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                           ABA No.: 0260-0959-3 Operating Account No.: XXX-XX-XXXX-4
                                   SWIFT Code - USD: BOFAUS3N  SWIFT Code - Foreign Currency: BOFAUS6S
                                                  Bank wire fees are the responsibility of the sender.

                           NOTE: For ACH / Wire payments, remittance details should be sent to: PaymentDetail@haynesboone.com
                        Please Reference: Invoice Number 21460256  Client Number 0020234.00029  Attorney Ernest Martin, Jr.

                           PAYMENT IS DUE UPON RECEIPT, UNLESS OTHERWISE AGREED.
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 31 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 32 of 37
                       Case 20-10343-LSS            Doc 1874-2   Filed 12/28/20   Page 33 of 37

Invoice Number: 21460256                                                                          December 17, 2020
Matter Name: GSUSA Insurance Issues                                                                     Page 4 of 4
Client/Matter Number: 0020234.00029
Billing Attorney: Ernest Martin, Jr.

                                                      Timekeeper Summary

                   Timekeeper           Title                     Hours           Rate      Amount

                   Adrian Azer          Partner                     7.00      $775.00      $5,425.00
                   Ernest Martin, Jr.   Partner                     0.10      $995.00         $99.50
                   Brittany Parks       Associate                   7.70      $645.00      $4,966.50

                   Total Professional Summary                                             $10,491.00


Total Fees, Expenses and Charges                                                                          $10,491.00

Total Amount Due                                                                                     USD $10,491.00
                     Case 20-10343-LSS                  Doc 1874-2            Filed 12/28/20             Page 34 of 37


                                                                                                                     Invoice Number: 21460257
                                                                                                              Invoice Date: December 17, 2020
                                                                                                                 Matter Name: Fee Applications
                                                                                                         Client/Matter Number: 0020234.00035
                                                                                                             Billing Attorney: Ernest Martin, Jr.




 Boy Scouts of America
 Attn: Steven P. McGowan, General Counsel
 1325 West Walnut Hill Lane
 Irving, TX 75015



                 _________________________________________________________________________________
                                                 REMITTANCE PAGE
                                   For Professional Services Through November 30, 2020

Total Fees                                                                                                                            $19,560.00

Total Expenses                                                                                                                             $0.00

Total Fees, Expenses and Charges                                                                                                      $19,560.00

Total Invoice Balance Due                                                                                                       USD $19,560.00

                                               Haynes and Boone, LLP Tax Identification No: XX-XXXXXXX

                                                 CHECK PAYMENT INSTRUCTIONS
                                                               Haynes and Boone, LLP
                                                                  P.O. Box 841399
                                                               Dallas, TX 75284-1399

                                                   ACH PAYMENT INSTRUCTIONS
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                             ABA No.: 111-000-025 Operating Account No.: XXX-XX-XXXX-4

                                                   WIRE PAYMENT INSTRUCTIONS
                                          BANK OF AMERICA 100 West 33rd Street New York, NY 10001
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                           ABA No.: 0260-0959-3 Operating Account No.: XXX-XX-XXXX-4
                                   SWIFT Code - USD: BOFAUS3N  SWIFT Code - Foreign Currency: BOFAUS6S
                                                  Bank wire fees are the responsibility of the sender.

                           NOTE: For ACH / Wire payments, remittance details should be sent to: PaymentDetail@haynesboone.com
                        Please Reference: Invoice Number 21460257  Client Number 0020234.00035  Attorney Ernest Martin, Jr.

                           PAYMENT IS DUE UPON RECEIPT, UNLESS OTHERWISE AGREED.
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 35 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 36 of 37
Case 20-10343-LSS   Doc 1874-2   Filed 12/28/20   Page 37 of 37
